Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FORTHESOUTHERN DISTRICT OF NEW YORK

 

LORD & TAYLOR LLC
l:lS-cv-12312-KPF

Plaintiff,
STIPULATED INADVERTENT
v_ PRODUCTION AND
§M)M
GREAT AMERICAN INSURANCE COMPANY AGREEMENT AND

PROTECTIVE ORDER
Defendant.

 

 

KATHERINE POLK FAILLA, District Judge:

WHEREAS, all of the parties to this action (collectively, the “Parties” and each
individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule
of Civil Procedure 26(0) to protect the inadvertent production of privileged or attorney-work
product documents and the confidentiality of nonpublic and competitively sensitive information
that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds that good cause exists for issuance of an
appropriately tailored inadvertent production and confidentiality order governing the pretrial
phase of this action;

IT IS HEREBY ORDERED that the Parties to this action, their respective
officers, agents, servants, employees, and attorneys, any other person in active concert or
participation with any of the foregoing, and all other persons with actual notice ot` this Order will
adhere to the following terms, upon pain of contempt:

l. With respect to “Discovery l\/Iaterial” (z`.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

docs-1001 ()7994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 2 of 11

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder

2. The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

(a)

(b)

(C)

(d)

(€)

(f)

docs- l ()() l 07994.5

previously non-disclosed financial information (including without
limitation profitability reports or estimates, percentage fees, design
fees, royalty rates, minimum guarantee payments, sales reports,
and sale margins);

previously non-disclosed material relating to ownership or control
of any non-public company;

previously non-disclosed business plans, product-development
information, or marketing plans;

any information that may reveal Plaintiff Lord & Taylor LLC’s
fraud department’s procedures or protocols or how fraud is
detected, identified, evaluated, resolved, or monitored by the
Plaintiff s fraud department;

any contracts with third-parties, including contracts with card
payment brands, card issuers, and software licensors where those
contracts contain provisions expressly requiring confidentiality;
any information of a personal or intimate nature regarding any

individual; or

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 3 of 11

(g) any other category of information given confidential status by this
Court after the date of this Order.

3. With respect to the Confidential portion of any Discovery l\/Iaterial other
than deposition transcripts and exhibits, the Producing Party or its counsel may designate such
portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the
protected portion in a manner that will not interfere with legibility or audibility; and (b)
producing for future public use another copy of said Discovery Material with the confidential
information redacted.

4. A Producing Party or its counsel may designate deposition exhibits or
portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on
the record during the deposition that a question calls for Confidential information, in which case
the reporter will bind the transcript of the designated testimony in a separate volume and mark it
as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific
pages and lines of the transcript that are to be designated “Confidential,” in which case all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or under their control as directed by the Producing Party or that
person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire
deposition transcript as if it had been designated Confidential.

5. If at any time before the termination of this action a Producing Party
realizes that it should have designated as Confidential some portion(s) of Discovery Material that
it previously produced without a Confidential designation, the Producing Party may so designate

such material by notifying all Parties in writing. Thereafter, all persons subject to this Order will

docs-1001 07994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 4 of 11

treat such designated portion(s) of the Discovery Material as Confidential. In addition, the
Producing Party shall provide each other Party with replacement versions of such Discovery
Material that bears the “Confidential” designation within two business days of providing such
notice.

6. The inadvertent production during this action of any privileged documents
or attorney work-product protected documents (collectively, “Privileged Documents”), whether
or not included in electronically stored information (“ESI”) or materials, is not a waiver of the
privilege or protection from discovery in this action or in any other proceeding This Order shall
be interpreted to provide the broadest protection provided by Rule 502(d) of the F ederal Rules of
Evidence.

(a) A party complaining (the “Disclosing Party”) of the inadvertent
production of Privileged Documents must promptly upon
discovery notify the parties receiving the Privileged Documents
(“the Recipient Party”), in writing, that it has disclosed Privileged
Documents without intending a waiver by the disclosure. Upon
such notification, the Recipient Party must, unless it contests the
claim of privilege or attorney work product protection in
accordance with subparagraph 6(b), promptly (i) notify the
Disclosing Party that it will make best efforts to identify and
return, sequester or destroy (or in the case of electronically stored
information, delete) the Privileged Documents and any reasonably
accessible copies it has, and (ii) provide a certificate that it will

cease further dissemination, of the Privileged Documents.

docs- l 00 l ()7994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 5 of 11

7.

(b)

lf the Recipient Party contests the claim of privilege or attorney
work product protection, the Recipient Party must_within two
weeks of receipt of the notice of disclosure-move for an Order
compelling disclosure of the information claimed as unprotected (a
“Disclosure Motion”) without attaching copies of the Privileged
Documents. Pending resolution of the Disclosure Motion, the
Recipient Party must not use the challenged information in any
way or disclose it to any person other than those required by law to

be served with a copy of the Disclosure Motion.

Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

8.

Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

docs-100107994.5

(a)

(b)

the Parties to this action, their insurers, and counsel to their
insurers;

counsel retained specifically for this action, including any
paralegal, clerical, or other assistant that such outside counsel

employs and assigns to this matter;

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 6 of 11

(C)

(d)

(€)

(0

(g)

(h)

(i)

outside vendors or service providers (such as copy-service
providers and document-management consultants) that counsel
hire and assign to this matter;

any mediator or arbitrator that the Parties engage in this matter or
that this Court appoints, provided such person has first executed a
Non-Disclosure Agreement in the form annexed as Exhibit A
hereto;

as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;
any witness who counsel for a Party in good faith believes may be
called to testify at trial or deposition in this action, provided such
person has first executed a Non-Disclosure Agreement in the form
annexed as Exhibit A hereto;

any person a Party retains to serve as an expert witness or
otherwise provide specialized advice to counsel in connection with
this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed as Exhibit A hereto;
stenographers engaged to transcribe depositions the Parties
conduct in this action; and

this Court, including any appellate court, its support personnel, and

court reporters.

9. Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 8(d), 8(t), or S(g) above, counsel must provide a copy of this Order

docs-l 001 07994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 7 of 11

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A
hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel
must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to
opposing counsel either before such person is permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

10. This Order binds the Parties and certain others to treat as Confidential any
Discovery Materials so classified The Court has not, however, made any finding regarding the
confidentiality of any Discovery Materials, and retains full discretion to determine whether to
afford confidential treatment to any Discovery Material designated as Confidential hereunder.
All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential
treatment to any Discovery Material introduced into evidence at trial, even if such material has
previously been sealed or designated as Confidential.

ll. In filing Confidential Discovery Material with the Court, or filing portions
of any pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System in accordance with Rule
6(A) of this Court’s Individual Rules of Practice in Civil Cases. In accordance with Rule 6(A) of
this Court’s Individual Rules of Practice in Civil Cases, any Party that seeks to file Confidential
Discovery Material under seal must file a letter brief and supporting attorney declaration
justifying on a particularized basis the sealing of such documents. The parties should be aware
that the Court will unseal documents if it is unable to make “specific, on the record findings . . .
demonstrating that closure is essential to preserve higher values and is narrowly tailored to serve

that interest.” Lugosch v. Pyramia' Co. ofOnona'aga, 435 F.3d ll0, 120 (2d Cir. 2006).

docs-100107994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 8 of 11

12. Any Party who objects to any designation of confidentiality may at any
time before the trial of this action serve upon counsel for the Producing Party a written notice
stating with particularity the grounds of the objection. If the Parties cannot reach agreement
promptly, counsel for all affected Parties will address their dispute to this Court in accordance
with Rule 4(A) of this Court’s Individual Rules of Practice in Civil Cases.

13. Any Party who requests additional limits on disclosure (such as
“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this
action serve upon counsel for the recipient Parties a written notice stating with particularity the
grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected
Parties will address their dispute to this Court in accordance with Rule 4(A) of this Court’s
Individual Rules of Practice in Civil Cases.

l4. Recipients of Confidential Discovery Material under this Order may use
such material solely for the prosecution and defense of this action and any appeals thereto, and
not for any other purpose or in any other litigation proceeding Nothing contained in this Order,
however, will affect or restrict the rights of any Party with respect to its own documents or
information produced in this action.

15. Nothing in this Order will prevent any Party from producing any
Confidential Discovery Material in its possession in response to a lawful subpoena or other
compulsory process, or if required to produce by law or by any government agency having
jurisdiction, provided that such Party gives written notice to the Producing Party as soon as
reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

docs-100107994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 9 of 11

oppose compliance with the subpoena, other compulsory process, or other legal notice if the
Producing Party deems it appropriate to do so.

16. Each person who has access to Discovery Material designated as
Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or
inadvertent disclosure of such material.

17. Within 60 days of the final disposition of this action-including all appeals-
all recipients of Confidential Discovery Material must either return it-including all copies
thereof- to the Producing Party, or, upon permission of the Producing Party, destroy such
material- including all copies thereof. In either event, by the 60-day deadline, the recipient must
certify its return or destruction by submitting a written certification to the Producing Party that
affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of
reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this
provision, the attorneys that the Parties have specifically retained for this action may retain an
archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,
correspondence, or attorney work product, even if such materials contain Confidential Discovery
Material. Any such archival copies that contain or constitute Confidential Discovery Material
remain subject to this Order.

18. This Order will survive the termination of the litigation and will continue
to be binding upon all persons subject to this Order to whom Confidential Discovery Material is
produced or disclosed.

19. This Court will retain jurisdiction over all persons subject to this Order to
the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

docs-100107994.5

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 10 of 11

SO STIPULATED AND AGREED.

Dated:
By: ANDERSON KILL P.C.

we M

Joshua Gold, Esq.

Vianny Pichardo, Esq.

1251 Avenue of the Americas
New York, NY 10020-1182
(212) 278-1000

Attorneysfor Plaintijj`
LORD & TAYLOR LLC

SO ORDERED

Dated:
New York, New York

10
docs-100107994.5

Dated:
By: ECKERT SEAMANS CHERIN &
MELLOTT, LLC

 

Michaé] A. Gra€ian?,Esq.

1717 Pennsylvania Avenue, N.W., 12th Fl
Washington, DC 20006

(202) 659-6671

Geraldine Cheverko, Esq.

10 Bank St., Suite 700

White Plains, NY 10606

(914) 949-2909

Attorneysfor Defendant GREAT
AMERICAN INSURANCE COMPANY

 

KATHERINE POLK FAILLA
United States District Judge

Case 1:18-cv-12312-KPF Document 27 Filed 04/18/19 Page 11 of 11

Exhibit A
to Stipulated Inadvertent Production and
Confidentiality Agreement and Protective Order

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

LoRD & TAYLoR LLC
Plaimiff’ izis-cv-izz iz-KPF
V' NoN-DISCLOSURE
GREAT AMERICAN iNSURANCi-: COMPANY MM
Defendant.
I, . acknowledge that 1 have read and understand the

 

Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at
the conclusion of the litigation I will return all discovery information to the Party or attorney
from whom I received it. By acknowledging these obligations under the Protective Order, I
understand that 1 am submitting myself to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of any issue or dispute arising hereunder and
that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

 

Name:
Date:

docs-1001 07994.5

